                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JUSTIN GARDNER,                         )
                                        )
                   Plaintiff,           )                 8:17CV338
                                        )
            v.                          )
                                        )
STATE OF NEBRASKA,                      )                  ORDER
                                        )
                   Defendant.           )
                                        )


      For the reasons set forth in filing no. 35 and because of the adverse judgment
by the United States Court of Appeals (filing no. 45),

      IT IS ORDERED that the motion for leave to appeal in forma pauperis (filing
no. 48) is denied.

      DATED this 28th day of January, 2019.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge
